DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on June 20, 2022 is acknowledged.  The traversal is on the ground(s) that Groups I-III should be examined together because they recited the same limitations.  This is not found persuasive because Groups I and III does not require the non-transitory computer-readable medium and the computer of Group I only needs to be capable of performing the functional limitations and does not actually perform such limitations.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,542,600 to Kobayashi et al in view of U.S. Patent 5,525,777 to Kukuljan.
Kobayashi et al disclose a soldering apparatus (see Figs. 1-2) comprising: a motor (not shown) configured to move a soldering iron relative to a system origin point (see Col. 11, lines 16-17); and a computer (20).
The limitations “configured to receive gerber data including definitions of a plurality of physical features of a substrate, the definitions including substrate coordinates for each of the physical features relative to a substrate origin point on the substrate, the substrate origin point being different from the system origin point, receive, separately from the gerber data, system coordinates for the substrate origin point, the system coordinates for the substrate origin point being relative to the system origin point, extract from the received gerber data, the substrate coordinates of at least one of the physical features, use the extracted substrate coordinates to derive system coordinates for the at least one of the physical features of the substrate, the system coordinates for the at least one of the physical features being relative to the system origin point, and control the motor according to at least some of the derived system coordinates in order to perform a soldering process on the substrate” (claims 1, lines 4-17) and the limitations of claims 2-11 are intended to be employed does not differentiate the claimed apparatus from the prior art apparatus.  Furthermore, Kobayashi et al disclose the computer (“control processor” 20) receives data and controls the soldering process on the substrate (PB as shown in Figs. 2-3, 6-9, etc.) the user selection input (Keyboard 22) for editing.
	If Applicant argue that Kobayashi et al do not disclose the motor configured to move the soldering iron.  Kukuljan teaches the soldering iron (8) is moved by the motor (74 see Fig. 3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to utilizing the motor for control the movement of the soldering iron as taught by Kukuljan.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/July 30, 2022 		                                           Primary Examiner, Art Unit 3729